—Order unanimously affirmed without costs. Memorandum: Family Court’s determination that respondent failed to comply with a condition in the suspended judgment is supported by a preponderance of the evidence (see, Matter of Jennifer T., 224 AD2d 843, 845; see also, Matter of Orange County Dept, of Social Servs. v Lisa Sue C., 220 AD2d 511). Although respondent completed a drug treatment program, it is undisputed that she did not do so during the term of the suspended judgment. We note that it is also undisputed that respondent refused to provide releases to permit petitioner to obtain information from agencies with whom respondent was involved, thereby violating the other condition in the suspended judgment that she cooperate with petitioner. (Appeal from Order of Erie County Family Court, Dillon, J. — Terminate Parental Rights.) Present — Hayes, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ.